DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments and new claim 9 necessitates a new grounds of rejection.
Response to Arguments
Applicant’s arguments filed 15 November 2022, with respect to amended claims 1-3 & 6-8 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed 15 November 2022, with respect to claim 9 have been fully considered but they are not persuasive.
Applicant argues: Lee’s 411a and 411b are actually portions of the first touch wire 411 that overlap one another; where the claim necessitates a signal line in a conductive layer, which is different than what the claim necessitates.
The office respectfully disagrees.  Applicant’s claim does not preclude that Lee’s plurality of conductive layers 411a, and plurality of conductive layers 411b - cannot each individually be considered wires, where the conductive layer is embedded as a wire.  As a result, the scope and boundaries of the claim do not eliminate such interpretation due to that the claim does not designate dimensions of how everything is encapsulated and/or distributed.  Furthermore, please note that the minor informality mapping citation that is now applied to newly provided claim 9 is corrected below that was provided in previous claim 4 of stating 411a overlaps 411b, where 411b overlaps 411a.  
Therefore, the office respectfully disagrees.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bo (U.S. 2022/0147186 A1) in view of Lee et al, hereinafter Lee (U.S. 10,254,902 B2).
In regards to claim 1, Bo discloses: an electronic device (Bo, fig. 11A, electronic device 01, disclosed in ¶ [0120]), comprising:
a base layer (Bo, fig. 11A, base layer 10, disclosed in ¶ [0121]),
a sensing layer disposed on the base layer, comprising a plurality of sensing electrodes (Bo, fig. 11A, sensing layer including a plurality of sensing electrodes 20 disposed on base layer 10, disclosed in ¶ [0120]- ¶ [0121]); and
at least two conductive layers disposed on the base layer, which respectively comprise a plurality of signal lines with each of the signal lines being electrically connected to one of the sensing electrodes (Bo, fig. 11A, claimed two conductive layers correspond to elements 301 & 302, disclosed in ¶ [0120] & ¶ [0123]).
Bo fails to disclose: wherein the signal lines in one conductive layer overlap with corresponding ones of the signal lines in the conductive layer(s) different from the one conductive layer in a top view.
However, Lee discloses: wherein the signal lines in one conductive layer overlap with corresponding ones of the signal lines in the conductive layer(s) different from the one conductive layer in a top view (Lee, fig. 3, 411b overlaps 411a, disclosed in col 8, lines 54-64).
Lee and Bo are considered to be analogous art because both are in the same field of endeavor related to touch display multi-layer wiring electrode devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the signal line arrangement of Bo to include: wherein the signal lines in one conductive layer overlap with corresponding ones of the signal lines in the conductive layer(s) different from the one conductive layer in a top view, as taught by Lee, in order to reduce static electricity (Lee, col 4, lines 19-21).
Allowable Subject Matter
Claims 1-3 & 6-8 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626